DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-9 and 16-20 in the reply filed on 06/29/2022 is acknowledged.  The traversal is on the ground(s) that the bacterially synthesized cellulose non-woven of claim 10 has a high homogeneity as expressed by the low standard deviation of WAC and/or WRC, which applicants claimed is obtained by the steps of the claimed production method through controlling the temperature and/or relative humidity of the gaseous atmosphere above the bacterial culture.  Applicants submit that this technical feature is a special technical feature as the specific step of manufacture for achieving this homogeneity are not disclosed in the cited prior art.  This is not found persuasive in view of the prior art rejections set forth below.  It is noted that the features upon which applicant relies (i.e., by the low standard deviation of WAC and/or WRC) are not a required outcome of the method claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the relationship between the temperature of the gaseous atmosphere and the relative humidity of the atmosphere above the bacterial culture is recited in the alternative and not required to be practiced at the same time. 
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022.
	Claims 1-9 and 16-20 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP 17172847.0, filing date 05/24/2017.  The certified copy has been filed in the present application, filed on 11/21/2019.
Information Disclosure Statement
6.	The IDS filed on 11/21/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
7.	The Drawings filed on 11/21/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(d)
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the limitation “and gaseous atmosphere of from 0 to 5 cm measured perpendicular to the interface”; however, claim 1, upon which claim 4 depends, recites “and gaseous atmosphere of from 0 to 2 cm measured perpendicular to the interface”.  The range recited in the claim 4 is broader than the range recited in claim 1.  Accordingly, claim 4 fails to further limit claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-5, 7, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kralisch et al. (WO 2010/028632 A2; cited on IDS filed on 11/21/2019 with a machine translation).
12.	Claims 1-5, 7, and 16-19 are drawn to a method for producing a bacterially synthesized cellulose (BC) non-woven, the method comprising the steps of:  a) synthesizing BC by incubating a bacterial culture in a culture vessel, wherein the bacterial culture comprises liquid culture medium and BC-synthesizing bacteria, b) adding fresh or recycled culture medium and/or removing consumed culture medium during incubation as an optional step, c) removing produced BC non-woven having an average thickness of at least 0.5 mm from the culture vessel, wherein at least during step a) the gaseous atmosphere above the bacterial culture is kept at a temperature that is at most 10 K below the highest temperature of the culture medium in the culture vessel within a distance from the interface of BC and gaseous atmosphere of from 0 to 2 cm measured perpendicular to the interface and/or wherein at least during step a) the gaseous atmosphere above the bacterial culture is kept at a relative humidity of at least 70% within a distance from the interface of BC and gaseous atmosphere of from 0 to 2 cm measured perpendicular to the interface.
13.	With respect to claims 1, 2, and 4, Kralisch et al. teach a method for producing bacterially synthesized cellulose non-woven comprising synthesizing BC by incubating a bacterial culture in a culture vessel, wherein the bacterial culture comprises a liquid culture medium and BC-synthesizing bacteria.  Kralisch et al. teach that fresh nutrient medium is continuously provided to the culture vessel while used nutrient solution is discharged in a collection container at the opposite end of the vessel and the temperature of 20oC – 32oC with an air supply of 1-200 l/min are set [see paragraphs 0042-0045 of the translation].  Kralisch et al. further teach removal of the BC from the culture with an average thickness of 0.5 – 1.6 cm (falls within the claimed range) [see paragraph 0046-0047 of the translation].  The temperature is controlled at least at the interface the temperature of the gaseous atmosphere is the same as that of the culture medium, which meets the limitation that the gaseous atmosphere above the bacterial culture is kept at a temperature that is at most 10 K below the highest temperature of the culture medium in the culture vessel [see p. 9 of translation].
	With respect to claim 3, Kralisch et al. teach that fresh nutrient medium is continuously provided to the culture vessel while used nutrient solution is discharged in a collection container at the opposite end of the vessel and the temperature of 20oC – 32oC with an air supply of 1-200 l/min are set [see paragraphs 0042-0045 of the translation].  
	With respect to claim 5, Kralisch et al. teach the method wherein the culture vessel is covered with a cover [see Figure 1].
	With respect to claim 7, Kralisch et al. teach the method wherein the produced BC is removed after 10 days [see paragraph 0046 of the translation].
	With respect to claim 16, Kralisch et al. teach that fresh nutrient medium is continuously provided to the culture vessel while used nutrient solution is discharged in a collection container at the opposite end of the vessel and the temperature of 20oC – 32oC with an air supply of 1-200 l/min are set [see paragraphs 0042-0045 of the translation].  
	With respect to claims 17-19, Kralisch et al. teach a method for producing bacterially synthesized cellulose non-woven comprising synthesizing BC by incubating a bacterial culture in a culture vessel, wherein the bacterial culture comprises a liquid culture medium and BC-synthesizing bacteria.  Kralisch et al. teach that fresh nutrient medium is continuously provided to the culture vessel while used nutrient solution is discharged in a collection container at the opposite end of the vessel and the temperature of 20oC – 32oC with an air supply of 1-200 l/min are set [see paragraphs 0042-0045 of the translation].  Kralisch et al. further teach removal of the BC from the culture with an average thickness of 0.5 – 1.6 cm (falls within the claimed range) [see paragraph 0046-0047 of the translation].  The temperature is controlled at least at the interface the temperature of the gaseous atmosphere is the same as that of the culture medium, which meets the limitation that the gaseous atmosphere above the bacterial culture is kept at a temperature that is at most 10 K below the highest temperature of the culture medium in the culture vessel [see p. 9 of translation].
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kralisch et al. (WO 2010/028632 A2; cited on IDS filed on 11/21/2019 with a machine translation) in view of Kondo et al. (Carbohydrate Polymers, 2014; examiner cited).
16.	The relevant teachings of Kralisch et al. as applied to claims 1-5, 7, and 16-19 are set forth in the 102(a)(1) rejection above.
	With respect to claim 6, Kralisch et al. teach removal of the BC from the culture with an average thickness of 0.5 – 1.6 cm (falls within the claimed range) [see paragraph 0046-0047 of the translation].
	However, Kralisch et al. does not teach the method of claim 6 wherein non-finished BC non-woven is separated from removed BC non-woven by fluid jet cutting.
	Kondo et al. teach water jet cutting of naturally occurring cellulose fibers into nanofibers that is sufficient to produce nano-sized fibers dispersed in water [see Abstract].  Kondo et al. teach that this method is applicable to various kinds of polymeric materials with hierarchical structures as a means of preparing aqueous dispersions of nano-sized structures for superior adsorption of the fibers to various materials [see Abstract; p. 284; p. 289-290].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kalisch et al. and Kondo et al.  One of ordinary skill in the art desiring to producing nano-sized structures of cellulose for downstream adsorption methods of the cellulose fibers to various materials would look to the teachings of Kondo et al. with a reasonable level of predictability to use water jet cutting because Kondo et al. acknowledges that this method is sufficient to produce nano-sized fibers dispersed in water without the need for chemical modification. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
16.	Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kralisch et al. (WO 2010/028632 A2; cited on IDS filed on 11/21/2019 with a machine translation) in view of Byrom et al. (EP 0323717, 1989; cited on IDS filed on 11/21/2019) and Silindir et al. (FABAD J. Pharm. Sci., 2009; examiner cited).
17.	The relevant teachings of Kralisch et al. as applied to claims 1-5, 7, and 16-19 are set forth in the 102(a)(1) rejection above.
	With respect to claim 8, Kralisch et al. teach a method for producing bacterially synthesized cellulose non-woven comprising synthesizing BC by incubating a bacterial culture in a culture vessel, wherein the bacterial culture comprises a liquid culture medium and BC-synthesizing bacteria.  Kralisch et al. teach that fresh nutrient medium is continuously provided to the culture vessel while used nutrient solution is discharged in a collection container at the opposite end of the vessel and the temperature of 20oC – 32oC with an air supply of 1-200 l/min are set [see paragraphs 0042-0045 of the translation].  
	With respect to claims 9 and 20, Kralisch et al. teach the method wherein the removed BC is immersed in a bacteria-killing treatment medium (sterilization) [see paragraph 0050 of the translation].
	However, Kralisch et al. does not teach the method of claims 9 and 20, wherein the method further comprises the step of sterilizing the BC non-woven by e-beam sterilization.
	Byrom et al. teach similar methods to Kralisch of bacterially synthesized cellulose wherein the synthesized cellulose is used for medicinal and pharmaceutical purposes and sterilized by irradiation [see p. 3, lines 36-50].
	Silindir et al. teach that sterilization is a required process for products used in sterile regions of the body like some medical devices and teach that irradiation methods such as e-beam radiation provide a better choice for many complex pharmaceutical products that cannot withstand heat or steam sterilization [see p. 43, column 1; p. 46, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kralisch et al., Byrom et al., and Silindir et al. to use e-beam sterilization in the methods of Kralisch et al. because Kralisch et al. teach methods for production of BC and sterilization of the produced BC.  Byrom et al. teach that bacterially synthesized cellulose used for medicinal and pharmaceutical purposes can be sterilized by irradiation, and Silindir et al. teach that irradiation methods such as e-beam radiation provide a better choice for many complex pharmaceutical products that cannot withstand heat or steam sterilization.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Kralisch et al., Byrom et al., and Silindir et al. because Byrom et al. acknowledge that bacterially synthesized cellulose used for medicinal and pharmaceutical purposes can be sterilized by irradiation, and Silindir et al. acknowledge that irradiation methods such as e-beam radiation provide a better choice for many complex pharmaceutical products that cannot withstand heat or steam sterilization.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 8, although Kralisch et al. does not explicitly teach the method wherein continuation of incubation of the bacterial culture in the culture vessel for at least 12 hours and at most 100 hours, Kralisch et al. does teach a method for producing bacterially synthesized cellulose non-woven comprising synthesizing BC by incubating a bacterial culture in a culture vessel, wherein the bacterial culture comprises a liquid culture medium and BC-synthesizing bacteria.  Kralisch et al. teach that fresh nutrient medium is continuously provided to the culture vessel while used nutrient solution is discharged in a collection container at the opposite end of the vessel and the temperature of 20oC – 32oC with an air supply of 1-200 l/min are set [see paragraphs 0042-0045 of the translation].  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the residence time of the bacterial culture in the culture vessel and remove and replenish the culture according to the methods of Kralisch et al. in order to maximize the production of the desired cellulose.
Conclusion
18.	Status of the claims:
	Claims 1-20 are pending.
	Claims 10-15 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-9 and 16-20 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656